UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               3/18/2020
                                                                       :
HUER HUANG, ET AL.,                                                    :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     19-cv-7702 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
SHANGHAI CITY CORP, ET AL.,                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        As discussed at the telephonic conference held today, the following is HEREBY ORDERED:

             1. Without objection from any party, the deadline for completion of all fact discovery is
                ADJOURNED to June 22, 2020. All intermediate fact discovery deadlines (for example,
                for interrogatories, depositions, requests to admit, and all other categories specified in
                Dkt. No. 56 ¶ 8(b)-(f)) may be determined by consent of the parties, so long as they permit
                fact discovery to be completed by June 22, 2020. This deadline supersedes all others
                previously issued in the case.

             2. A post-discovery status conference is SET for July 6, 2020 at 4:00 p.m. in Courtroom
                15C of the U.S. District Court for the Southern District of New York, 500 Pearl Street,
                New York, New York.

             3. In order to protect public health while promoting the “just, speedy, and inexpensive
                determination of every action and proceeding,” Fed. R. Civ. P. 1, it is hereby ORDERED,
                pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), that all depositions in this action may be
                taken via telephone, videoconference, or other remote means, and may be recorded by
                any reliable audio or audiovisual means.

             4.   Defendant Mimi Si may file any motion for summary judgment after the close of fact
                  discovery and not before that time.

             5. As discussed at the telephonic conference, a motion for sanctions may be filed with
                respect to the two deponents referenced in Defendants’ letter-motion (Dkt. No. 78) and
                Plaintiffs’ letter-motion (Dkt. No. 81) in response. The Clerk of Court is respectfully
                directed to TERMINATE the motions in Dkt. Nos. 78 and 81.


        SO ORDERED.
                                                           __________________________________
Dated: March 18, 2020                                                LEWIS J. LIMAN
       New York, New York
                                                                 United States District Judge
